I cannot begin my statement without sparing a thought for a friendly country, Mexico, struck by a grave natural disaster. We express our solidarity with the families of the victims and our encouragement to the relief workers.
The seventy-second session of the General Assembly is taking place in a complex and constantly moving global context. The socioeconomic effects of globalization, which can create hardship and inequalities, also compound the persistence of major instability in the international geopolitical framework. The world seems more and more unpredictable, especially when it must address extraordinary challenges.
The international community must find a way to overcome those obstacles and look to the future with confidence. There is hope to be found in the signs of optimism that accompany the recovery of our economies. It is up to us to navigate this road to development with responsibility and courage. We must do so first through better governance of global processes to assure robust and inclusive economic growth aimed primarily at reducing inequalities. Italy is convinced that building democratic, pluralistic and inclusive societies that are open to diversity represents not only an ethical imperative but also the best guarantee of peace and stability. This is a fundamental part of a broader commitment to promoting and guaranteeing effective protection of the human rights and fundamental freedoms of each individual.
The shared journey of hopes and gains undertaken by the European Union — which for Italy represents the first natural dimension of multilateralism — teaches us that we must have the courage to react to the challenges we face daily. In the past two years the European Union has been forced, perhaps for the first time, to abandon its “climate-controlled” environment — perhaps with difficulty — in order to tackle some of the greatest challenges to have emerged since the post-war period. It has not been easy, nor has it been the beginning of the end, which many had feared, but rather an opportunity for a powerful collective reminder of the need to remain united within the European project.
Today I affirm with profound conviction that a new European impetus exists, which Italy not only shares but actively promotes. There is a will to proceed as one to bring the European project closer to the needs of citizens, the challenges of economic growth, security, and migration. It is a project that strengthens the greatly needed global role of the Union in the world, inspired by multilateralism, free exchange and respect for rule of law.
In short, this story concerns us all, because a European Union that can once again give the whole world an example of solidarity, progress, prosperity and effectiveness is a contribution to the progress and development of the whole world. For Italy, the development of social, economic and political inclusiveness, extended also to the labour market, as well as fighting poverty and marginalization, means contributing to a more effective management of the challenge of migration. We must respond with compassion, intelligence and vision to the permanent reality of the vast human movements of our time.
For years, Italy has been engaged in operations to rescue and receive migrants. We have saved and continue to save hundreds of thousands of persons who risked drowning in the Mediterranean, true to our ethical and moral imperatives and to the international obligations we have freely undersigned. We are proud of this, but to consolidate our action we need a general, global response to the migration phenomenon. It cannot rely solely upon the generosity of some territories, in the knowledge that there are nations in the world that are struck by migratory flows on an even larger and more serious scale than Italy.
To continue to affirm and embody the principle of shared and proportionate responsibility, Italy is participating actively in the negotiations that will lead to the adoption of global compacts in the United Nations framework. Our proposal to jointly address the migration phenomenon on a global level is based on three main pillars: investing in support of the countries of origin and transit, protecting the most vulnerable refugees and migrants, and valuing the many positive aspects and opportunities created by migration.
Italy is already the promoter of a true partnership with the African countries. As I have already had occasion to express and repeat today with conviction, the future of Europe is in Africa. It is by investing in Africa that we can address the deep causes of migration, first and foremost economic and demographic inequalities.
We are working with the International Organization for Migration and the Office of the United Nations High Commissioner for Refugees to provide assistance to migrants with respect for their human rights, assure the protection of refugees fleeing from wars and persecution and offer favourable conditions and incentives for their voluntary repatriation. Reducing the power of human traffickers is the only way to create progress for legal migration, which is also to the benefit of our countries and does not jeopardize the lives of migrants. To protect those who are weakest is to protect our values. Saving the lives of children allows us to save our societies, our honour and our future.
For Italy, by virtue of our geography and history, our emphasis on responsible and solidary management of the movement of persons is coupled with an emphasis on the security, stability, sustainable development and growth of the Mediterranean and of the African continent as a whole. It is all included in the fight against terrorism and violent extremism. We know that the ever-increasing apparent loss of territory for Da’esh in Iraq and Syria has demonstrated the effectiveness of our work but we also know that victory on the ground is not enough. The fanaticism and ideology of Da’esh and of Jihad continue to claim victims and sow terror in our cities and in half of the cities around the world.
Italy is an active partner in the Global Coalition against Da’esh and is engaged in various activities, starting with the presence of its soldiers in Iraq and the second-largest contingent of the Coalition, after the American contingent. Nonetheless, it is because we are engaged with our military forces that we recall that the fight against terrorism requires a multidimensional force. I would mention initiatives such as countering the use of the Internet and social media by terrorists — which we will address here at the United Nations — and the financing of terrorist groups. I would also point to the investments that we must make to promote culture and inclusiveness in our regions and in the neighbourhoods of our cities.
We have devoted great energy in the Security Council, the General Assembly and as the Chair of the Group of Seven (G-7) to upgrade our capacity to respond to the new threats posed by terrorist groups, which are ever-evolving. Libya is the key to restoring to the central Mediterranean its historic role as a driver of civilization, and to countering the risks and threats. As we stated earlier today, its stabilization is a priority objective that must reject every unrealistic hypothesis of a military solution or division of the country.
Italy is a leader in that commitment, and we welcome the fact that the United Nations has returned to action as a leader in Libya at the political level and at the level of providing assistance to refugees and migrants. We have an opportunity to restart the political process and prepare for upcoming elections. We have that opportunity today. It is in our hands and in the hands of the United Nations.
Syria continues to be a source of concern and suffering. Let us not forget that. After six years of unspeakable violence, millions of refugees and hundreds of thousands of deaths, we welcome the recent efforts to promote local truces in the de-escalation zones. Let us also remember that the only road to a lasting solution to the Syrian conflict is a realistic and credible political process.
There can be no stability, peace or reconstruction, or lasting victory over terrorism, or conditions for the voluntary return of refugees in complete security without an inclusive political transition that brings together the various components of Syrian society. That is why I would like to reaffirm today at the General Assembly our full support for the role of the United Nations and of Special Envoy De Mistura, and, at the same time, urge the main regional and international stakeholders to support the road map outlined in Security Council resolution 2254 (2015). Finally, ultimately, there could be no true peace without justice. That means ascertaining who was responsible for committing atrocity crimes over the years, which began with the use of chemical weapons.
Dialogue and reconciliation are also indispensable instruments for lasting peace on the African continent. Italy has intensified and systematized just actions for the Sahel region, in particular for the Niger, Chad and Mali, which are working with immense difficulty to fight terrorist and criminal organizations and the illegal trafficking activities linked to them, starting with the heinous trafficking in persons. In that context, we are convinced that the Group of Five for the Sahel (G-5) initiative is essential and we welcomed the decision of the G-5 Sahel countries to launch, with the support of the African Union, a joint force. Italy continues to assure maximum support for the Horn of Africa — the key to stability for the entire region and to resolving a complex crisis aggravated by climate change, which has led to a devastating drought.
Initiatives in Somalia are moving in the right direction. Italy will continue to support them, given our ancient links to that country.
I would be remiss if I did not mention our deep concern about the very serious situation in Venezuela. It is a situation that has turned a rich and prosperous country into a land of crises and suffering. Italy reiterates its call for an immediate and good-faith dialogue, which cannot disregard the four conditions on the table, namely, authorization to send international assistance, a clearly established electoral calendar, the restoration of the Parliament’s powers and the release of all political prisoners.
Finally, we look upon the situation on the Korean peninsula with great anguish and distress, in the face of repeated violations of pertinent Security Council resolutions. It is fundamental for the international community to remain unified and determined in its response and it is in that spirit that, as president of the G-7, Italy promoted a firm group declaration. It is crucial to ensure the full implementation of relevant Security Council resolutions. Every now and then, someone wonders about the usefulness of the United Nations and about the many things happening in the world, but the resolutions that we have unanimously adopted in recent weeks as instruments to exert pressure on the dictator of the Democratic People’s Republic of Korea are a positive result for the United Nations. They demonstrate that we are ready to cooperate with our partners to continue to put the much needed diplomatic and economic pressure on the regime.
With regard to the Iranian nuclear issue, we believe that the international community should ensure that the Joint Comprehensive Plan of Action remains a positive factor in the global efforts to counter the proliferation of weapons of mass destruction. At the same time, we are convinced of the importance of the full and comprehensive implementation of Security Council resolution 2231 (2015).
Autocratic regimes, terrorism and international environmental crises pose a grave threat to the planet. But we, the United Nations, cannot and will not give up this fight. The Secretary-General has made prevention one of his highest priorities, and Italy supports him in that commitment. We need to prevent conflict and natural disasters and the humanitarian and migration crises that follow, which, in turn, cause further instability. Prevention means everything except building barriers. It means instead achieving inclusive and sustainable development and addressing crises with multilateral efforts. We cannot face those threats alone. The response must be a joint response. The 2030 Agenda for Sustainable Development outlines with clear-sighted ambition a shared path forward. Together, we have written the prescription — now we must follow through.
Climate change calls for the same dedicated effort. Secretary-General Guterres pointed that out a few days ago when he said that, if we do not address climate change now, we will ruin many of our grandchildren’s opportunities for a positive and dignified life. We are facing an emergency, the social consequences of which do not need to projected onto the future. They are already tragically apparent. We need only think of the more than 200 million displaced persons who, from 2008 to 2015, were forced to leave their homes due to the devastating effects of climate phenomena.
The crises and the challenges of our time can be overcome, and those of the future can be prevented. It depends on us, the United Nations. We need a United Nations that is more effective in enacting the inspirational principles that continue to be valid after so many years. We count, too, on the leadership of the Secretary-General. We fully support his reform plans, including his commitment to empowering women and girls and the achievement of gender equality as a tool for bolstering the efficiency of the Organization.
That revitalization also obviously includes the reform of the Security Council to render it more democratic, effective and representative of the entire membership of the United Nations — because, just as the membership has evolved and expanded since its establishment, the same must occur in the primary organ that is its centre of responsibility.
The current global scenario calls upon us to respond to many challenges that demonstrate that history did not end a quarter of a century ago, as some had believed. We are called upon to constantly renew our endorsement of the values of peace, human rights, democracy and freedom. In other more difficult times of our history, we have seen those values retreat, but we know that even in the most difficult times, democracy can renew itself and grow and, in the end, can prevail.